Citation Nr: 1521279	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cyst of the left ear.

2.  Entitlement to a compensable evaluation for the service-connected  post-operative cyst of the right ear. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbosacral strain.

4.  Entitlement to service connection for a lumbosacral strain.

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected left hip femur trochanter fracture.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of service connection for a lumbosacral strain and an increased evaluation for left hip femur trochanter fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2015 Board hearing, the Veteran withdrew his appeals pertaining to service connection for a cyst of the left ear and a compensable evaluation for the service-connected post-operative cyst of the right ear.


2.  The April 1991 RO rating decision denied the claim of service connection for a lumbosacral strain; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion

3.  The evidence received since the April 1991 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a cyst of the left ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement 
to a compensable evaluation for the service-connected post-operative cyst of the right ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

3.  The April 1991 rating decision that denied service connection for a lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

4.  The evidence received since the April 1991 rating decision is new and material for the purpose of reopening the claim of service connection for a lumbosacral strain.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2015 Board hearing, the Veteran withdrew his appeals pertaining to service connection for a cyst of the left ear and a compensable evaluation for the service-connected post-operative cyst of the right ear.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.

II.  New and Material Evidence 

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

The Veteran seeks service connection for a lumbosacral strain.  The claim for service connection for a lumbosacral strain was previously considered and denied by the RO in an April 1991 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records and a recent examination which described intermittent back pain.  In essence, at the time of the prior decision, there was no accepted evidence of a lumbosacral strain, other than the claim.

The evidence received since the April 1991 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  VA treatment records indicate that the Veteran was treated for a lumbar sprain in May 2005 and a statement from L. K. indicates that the Veteran sustained an injury in June 1989.  This new evidence addresses the reasons for the previous denial; that is, the absence of a current disability and an in-service disease or injury.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.


ORDER

Service connection for a cyst of the left ear is dismissed.

A compensable evaluation for the service-connected  post-operative cyst of the right ear is dismissed.

The application to reopen the claim for service connection for a lumbosacral strain is granted.


REMAND

The Veteran has not been afforded an examination to determine the nature and etiology of his claimed lumbosacral strain.  Additionally, a review of the record indicates that VA treatment records prior to May 2005 have not been associated with the record.  A remand is necessary to afford the Veteran a VA examination and to obtain the outstanding VA treatment records.

The Veteran was afforded a VA examination in July 2010 to evaluate the severity of the residuals associated with his left hip femur trochanter fracture.  During the Board hearing, the Veteran testified that he had developed popping, cracking, stiffness, and shooting pain in his hip since his last examination.  He also commented that his hip felt out of place at times.  The Veteran must be afforded another VA examination to evaluate the current severity of the residuals associated with his left hip femur trochanter fracture

Accordingly, the case is REMANDED for the following actions:

1.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e), to include all VA treatment records prior to 2005.  	

2.  Afterwards, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbosacral strain.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's lumbosacral strain was incurred in service.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.


3.  Afterwards, schedule the Veteran for an appropriate VA examination to determine the current symptoms and severity of residuals of the service-connected left hip femur trochanter fracture.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefits sought are not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


